VICKERY, P. J.
Epitomized Opinion
This was an action for $600 claimed to be due on a contract. The plaintiff, Ralph Daykin, was a nephew of the defendant, Frank Daykin. Ralph’s father died leaving a $15,000 trust fund for him, which was drawing interest at the rate of $25.00 per month. Frank, his uncle, being interested in Ralph, entered into a written agreement with Ralph that if he would not draw this interest for a period of two years he would duplicate the sum, which would amount to $600. The contract further provided that in case Ralph did draw this income, or part of it, notwithstanding this it would not void the contract, but he could begin on the 1st of the month next succeeding the month on which the payment was made, and if he left the money there intact for two years he would still be entitled to to the $600. Inasmuch as Frank Daykin did not pay this sum at the end of a certain period, his nephew brought this action. The case was tried before Judge Bebee in the Municipal Court of Cleveland, and resulted in a verdict in favor of. the p1aintiff in the sum of $600. The evidence disclosed th tathe uncle paid his nephew $600 for a two year period, but did not pay him for the two succeeding. The uncle introduced evidence tending to show that Ralph had drawn $5.0)0 out of this trust fund shortly after the second two year period had started. However, there was considerable conflict in the evidence on this point. Whereupon the defendant prosecuted error. In affirming the judgment of the lower court, the Court of Appeals held:
1. Inasmuch as there was a forbearance to exercise the right to withdraw the money at any time there was a sufficient consideration upon which to base the contract.
2. Inasmuch as the verdict was supported by some evidence, it cannot be said that the verdict was manifestly against'the weight of the evidence.